Mr. Justice McBride
delivered the following concurring opinion.
I concur in the general line of reasoning pursued in the majority opinion, and in the result arrived at thereby. I do not think the propriety or even the constitutionality of the proposed measure is properly before us. I agree with Mr. Justice Burnett in the conclusion that, if the proposed legislation infringes upon, or in any way hinders, *517the State in the collection of its revenues, it is void to that extent. The right of the State to collect in full, and in its own way, the revenues necessary for its support is an attribute of its sovereignty, and cannot be taken away by local legislation. But, in my view of the case, the Secretary of State is not the proper officer to pass upon these questions, and, as I understand his position, he does not attempt to do so. His duties are purely ministerial, and when a measure, properly and honestly petitioned for and complying with the law of orocedure and proof, is presented to him for filing, it is his duty to file it, leaving to the proper tribunals the question of its constitutionality after it shall have been adopted.
Suppose a bill should be presented to the legislature and ordered printed in its regular course. Would anybody seriously contend that the State Printer could say: “This bill is unconstitutional, and I therefore refuse to print it?” Surely not. I can see no difference in the two cases; the duty to file in the one case, and the duty to print in the other, seem to me to stand upon the same footing. The whole of the proposed bill is not before us judicially, and there may be possible doubts suggested as to its constitutionality, but these questions, as well as those as to its propriety, should be left, the first to the courts, and the second to the people, in their regular course.